Title: To George Washington from William Grayson, 27 May 1786
From: Grayson, William
To: Washington, George

 

Dear Sir
New York May 27th 1786.

I should have done myself the honor of writing to you sooner, if any thing had occurred at this place worth communicating: There has been a great dearth of foreign news, & till within a short time the representation has been so thin as to render it impracticable for Congress to undertake any matter of importance, although there are many which require their serious attention: Of late there has been a tolerably full representation but the time of Congress has been chiefly taken up with an investigation of the Connecticut cession of Western territory.
That State some time ago offered to cede all her claim to Western territory within the following limits Beg[innin]g 120 Miles Westwd of the Pennsylvania line at the beginning of the 42nd degree, extendg N. as far as two minutes of the 43rd, West to the Mississippi, the meanders thereof the same breadth; East to the beginning, reserving out of this cession the 120 Ms. between the ceded lands & the Pennsylvany line, with the jurisdiction of the same: this cession was at first much opposed, but Congress have at length agreed to accept it whenever the delegates of that State shall be authorized to make a proper deed; The consequence of which is I apprehend a clear loss of about six millions of acres to the United States & which had been already ceded by Virginia & N. York: for the Assembly of Connecticut now sitting will unquestionably open a land office, & the foederal constitution has not given a Court in this instance: The advocat⟨es⟩ for this measure, urged, in favor of it’s adoption that the claim of a powerful State although unsupported by right, was under present circumstances a disagreeable thing; & that sacrifices ought to be made for the public tranquility as well as to acquire an undisputable title to the residue; that Connecticut would settle it immediately, with emigrants well disposed to the Union, who would form a barrier not only against the Brittish but the Indian tribes upon the Wabash & lake Michigan; That the thick settlement they would immediately form, would enhance the value of the adjacent country and facilitate emigrations thereto.
Some alterations have been made lately in the Land Ordnance; the surveyors are now allowed to survey by the magnetic Meridian, & are limited to the territory lying Southward of the

East & West line as described in the said ordnance; the navigable waters and the carrying places between them are made common highways & for ever free to the Atlantic States as well as any new States that may be created, witht any tax or impost thereon. An attempt was made to change the system altogether, but negatived; indeed the Eastern States & some others are so much attached to it, that I am satisfied no material alteration can ever be effected; the Geographer & surveyers have directions to proceed without delay to carry the Ordinance into execution, which I presume they will execute provided the Indians will permit them, of which however I have very great doubts.
Mr Adams has informed Congress by letters lately recieved, that he has made a demand of the Posts, and has been refused; the Marquis of Caermarthen has given as a reason for refusal that many of the States in the Union have violated the treaty with respect to the debts; that the King of Gr. B. will comply with his engagements when the States shall shew a disposition to perform their part of the contract respecting this matter; the States not included in the accusation are N. Hamshire, R. Island, Connecticut N. Jersey & Delawar. I beg leave to inform you confidentially that there does not appear at present the most distant prospect of forming a treaty either with Spain or G. Brittain; That the treaty with Portugal is in a proper train; that peace can be procured with Tripoli & Tunis on reasonable terms, i.e. for 33,000 Guineas each, & probably with Morocco & Algiers for double that sum respectively if money can be loaned in Holland for that purpose. The late treaty with Algiers cost Spain one million three hundred thousand dollars. I found in Philada the book respecting Corks, which I committed to the care of Mr Fitzhugh son of the Fitzhugh of Mermian, which I hope you have recd. My complimts to Mrs Washington & remain with the highest respect & esteem Yr Affect Hhble servt

William Grayson

